PER CURIAM.
In the condemnation by the United States of Willard Moore’s coal leasehold interest in a tract of land in Wise County, Virginia, the District Court, on further evidence, approved an award by its Commission of $1500 as just compensation. Appealing the judgment as inadequate, the owner lays the blame for the deficiency upon unwarranted and insufficient findings of fact by the Commission and the Court. As we cannot say these determinations are clearly erroneous, we affirm. F.R.Civ.P. 71A and 53(e) (2).
Affirmed.